         Case 1:21-cr-00181-CKK Document 24 Filed 05/21/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA
        v.
                                                    Criminal Action No. 21-181 (CKK)
 DANIEL RAY CALDWELL,
             Defendant


                                         ORDER
                                       (May 21, 2021)

       For the reasons set forth in the accompanying Memorandum Opinion, Defendant

Caldwell’s [21] Motion to Revoke or Amend Magistrate’s Order of Pretrial Detention is DENIED.

       SO ORDERED.



                                                    /s/
                                                  COLLEEN KOLLAR-KOTELLY
                                                  United States District Judge
